ALDRICH, District Judge.
The question in this case is whether certain merchandise, consisting of sheets of steel, admittedly cut to a specific shape according to a sketch, and for a special purpose, .was dutiable under paragraph 126 or under paragraph 135 of the tariff act of July 24,1897, c. 11, § 1, Schedule C, 30 Stat. 159,161 [U. S. Comp. St. 1901, pp. 1637, 1638].
Unquestionably the language of paragraph 126, “boiler or other plate iron or steel * * * sheared or unsheared,” as well as the language of paragraph 135, “pressed, sheared or stamped shapes,” is sufficiently broad to cover the merchandise in question. Still, *792looking at the sections of the statute to which I have referred, and the context, in connection with the testimony as to the kind and character of steel plates known in the steel trade, it would seem that the general description of sheared or unsheared shapes, contained in paragraph 126, was intended to cover steel stock plates of commerce, sheared or unsheared, of a general commercial shape, and for ordinary use, and that the language of paragraph 135, “sheared * * * shapes,” was intended to cover something out of the ordinary commercial course — something not in general stock, not usual in the trade, but something sheared to a particular or given shape.
The language of paragraph 126 is general, “sheared or unsheared,” with no suggestion of a particular shape, and the natural inference is that it had reference to a usual commercial shape, while the language of paragraph 135 is more specific; sheared shapes manifestly meaning plates of steel shaped into a particular form by shearing. It is difficult to see why the reasoning and the decision of the board of appraisers in G. A. 5,395 (T. D. 24,602) do not cover the case now under consideration. It is there said:
“The fact that the imported articles were cut from sheets or plates of steel takes them out of paragraph 126, for they are no longer sheets or plates, but forms or shapes, not structural in form, and answer the description set out in paragraph 133. What is meant by ‘sheared’ in paragraph 126 is that process of finishing which results in trimming off the rough edges of sheets or plates after the process of rolling is completed, and does not include articles cut out of such sheets or plates. Such cutting up results .in destroying the form. * * * In fact, these articles answer the specific description of ‘sheared or stamped plates,’ mentioned in paragraph 135.”
So of the platés in question, the record discloses that the ordinary commercial rectangular shape, with the rough edges sheared off, was subjected to a further process of shearing for the purpose of changing the form and shaping the plates to a given design for a particular purpose, and it results that subjecting them to such shearing process produced sheared shapes within the meaning of paragraph 135.
The decision of the Board of Appraisers is reversed.